Citation Nr: 0945791	
Decision Date: 12/02/09    Archive Date: 12/08/09	

DOCKET NO.  06-37 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for degenerative disc 
disease and/or degenerative joint disease (osteoarthritis) of 
the cervical spine, claimed as the residual of an inservice 
motor vehicle accident in October 1964.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  


FINDING OF FACT

Degenerative disc disease and/or degenerative joint disease 
(osteoarthritis) of the cervical spine is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
period of active military service.


CONCLUSION OF LAW

Degenerative disc disease and/or degenerative joint disease 
(osteoarthritis) of the cervical spine was not incurred in or 
aggravated by active military service, nor may degenerative 
joint disease (osteoarthritis) of the cervical spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

The Veteran seeks service connection for degenerative disc 
and/or joint disease (osteoarthritis) of the cervical spine.  
In pertinent part, it is contended that the Veteran's current 
cervical spine disability is a result of an inservice motor 
vehicle accident in October 1964. 

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis (i.e., 
degenerative joint disease) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The service treatment records are negative for history, 
complaints, or abnormal findings indicative of a chronic 
disability of the cervical spine.  While it is true that, in 
late October 1964, the Veteran was involved in a motor 
vehicle accident, at which time he sustained a fracture of 
the pelvis, i.e., a fracture of the right ischium at the 
junction of the pubis and ischium, as well as a laceration of 
the scalp (for which service connection is current in 
effect), there is no indication that, at the time of that 
accident, the Veteran sustained any injury to his cervical 
spine.  During service separation examination in December 
1966, a clinical evaluation of the Veteran's neck was 
entirely within normal limits, and no pertinent diagnosis was 
noted.  Nor was there evidence of chronic cervical spine 
pathology at the time of a period of VA hospitalization for 
an unrelated medical problem in October 1995, or two months 
later, during the course of a VA medical examination 
conducted for the purpose of evaluating the Veteran's 
service-connected pelvic fracture and scalp laceration.  
Significantly, at the time of a private examination in June 
1996, there was noted the presence only of pain in the 
lumbosacral area, with no indication of any cervical spine 
pathology.

The earliest clinical indication of the presence of chronic 
cervical spine pathology is revealed by VA treatment records 
dated in November 1997, more than 31 years following the 
Veteran's discharge from service, at which time there was 
noted the presence of osteoarthritis and degenerative joint 
disease, as well as muscle spasm, in conjunction with 
cervical spondylosis and/or spondylitis.  Significantly, at 
the time of those diagnoses, no relationship was posited 
between the Veteran's cervical spine pathology and any 
incident or incidents of his period of active military 
service, including the aforementioned October 1964 motor 
vehicle accident.

The Veteran's appellate assertions, which attribute his 
cervical spine disorder to an in-service accident, are 
acknowledged.  While the Veteran is competent to attest to 
the occurrence of an in-service accident and the symptoms he 
experienced, he is not competent to etiologically relate his 
current cervical spine disability to any event of service.  
An opinion such as this requires medical expertise, which 
beyond the competence of the Veteran.  More importantly, as 
discussed above, the competent and credible evidence weighs 
against his assertions.  Thus, the Veteran's statements are 
of little or no probative value.

The Veteran has argued that his current cervical spine 
disability is in some way causally related to a disorder of 
the lumbosacral spine.  However, service connection has in 
the past and remains denied for degenerative arthritis of the 
lumbar spine.  Under the circumstances, any discussion of a 
secondary relationship between the Veteran's current cervical 
spine disability and a disorder of the lumbosacral spine 
would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Finally, during the course of an Informal Hearing 
presentation in November 2009, the Veteran's accredited 
representative argued that, prior to a final determination on 
the issue of service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine, the 
Veteran should be afforded a VA compensation and pension 
examination "which takes into account prior medical records 
so that the evaluation of the claimed disability will be a 
fully informed one."  However, the Veteran's case is not one 
where the duty to assist extends to obtaining a VA medical 
examination.  As noted above, at no time during the Veteran's 
period of active military service did he receive either a 
diagnosis of or treatment for a chronic disability of the 
cervical spine.  Nor has there been any indication that the 
Veteran's current cervical spine disability might in some way 
be the result of an incident or incidents of active military 
service.  Under the circumstances, there is no requirement 
that the Veteran be afforded a VA medical examination for the 
purpose of obtaining a nexus opinion regarding the nature and 
etiology of his current cervical spine pathology.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching this determination, the Board has given due 
consideration to the Veteran's arguments regarding the nature 
and etiology of his current cervical spine pathology.  
However, based on a review of the entire evidence of record, 
the Board is unable to reasonably associate the Veteran's 
current cervical spine disability, first persuasively 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service, including an inservice motor vehicle accident.  
Accordingly, service connection for such pathology must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2005 and March 2006.  In those letters, VA informed the 
Veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a clear understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  It also 
advised him of how disability ratings and effective dates are 
assigned, if service connection is warranted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for degenerative disc disease and/or 
degenerative joint disease (osteoarthritis) of the cervical 
spine is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


